Citation Nr: 1620387	
Decision Date: 05/19/16    Archive Date: 05/27/16

DOCKET NO.  11-05 614A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for service-connected posttraumatic stress disorder, prior to October 9, 2013.

2.  Entitlement to an evaluation in excess of 50 percent for service-connected posttraumatic stress disorder, since October 9, 2013.

3.  Entitlement to an evaluation in excess of 10 percent for residuals of a shell fragment wound to the right leg.

4.  Entitlement to an evaluation in excess of 10 percent for residuals of a shell fragment wound to the left vastus lateralis, muscle group XIV.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. L. Marcum, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to July 1968.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2009, May 2009, and October 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

In its May 2009 rating decision, the RO granted the Veteran's claim of entitlement to service connection for PTSD.  A 30 percent disability rating was assigned, effective January 23, 2009.  Subsequently, the Veteran submitted a February 2010 notice of disagreement contesting the initial 30 percent disability rating.  In October 2013, the RO issued another rating decision which granted an increased rating of 50 percent, effective October 9, 2013.  As the Veteran has not received a total grant of benefits sought on appeal, the issues of entitlement to an initial evaluation in excess of 30 percent for PTSD, prior to October 9, 2013, and entitlement to an evaluation in excess of 50 percent for PTSD, since October 9, 2013, remain before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The issues of entitlement to an evaluation in excess of 10 percent for residuals of a shell fragment wound (SFW) to the right leg and entitlement to an evaluation in excess of 10 percent for residuals of a SFW to the left vastus lateralis, muscle group XIV, are addressed in the Remand portion of the decision below.


FINDINGS OF FACT

1.  Prior to October 9, 2013, the Veteran's service-connected PTSD, at its worst, was manifested by difficulty falling or staying asleep, irritability or outbursts of anger, hypervigilance, and exaggerated startle response.  These symptoms resulted in moderate to severe impairment in social functioning (the inability to sustain friendships or interpersonal relationships outside of the family) and minimal impairment in work functioning (maintaining 37 years of employment without difficulties other than the tendency to be quiet and minimize social interactions).  These symptoms did not result in reduced reliability and productivity.

2.  Since October 9, 2013, the Veteran's service-connected PTSD, at its worst, has been manifested by depressed mood, anxiety, chronic sleep impairment, and flattened affect.  These symptoms primarily resulted in occupational and social impairment with reduced reliability and productivity.


CONCLUSIONS OF LAW

1.  Prior to October 9, 2013, the criteria for an initial disability rating in excess of 30 percent for service-connected PTSD have not been met. 38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §4.130, Diagnostic Code 9411 (2015).

2.  Since October 9, 2013, the criteria for a disability rating in excess of 50 percent for service-connected PTSD have not been met. 38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Generally, this notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
In this case, a pre-adjudication Veterans Claims Assistance Act (VCAA) notice letter addressing the Veteran's psychiatric claims on appeal is not documented in the claims file.  However, because the Veteran is now seeking higher initial and subsequent disability ratings, the Board finds that VCAA notice obligations were fully satisfied once service connection was granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006) (holding that once a decision awarding service connection and assigning a disability rating and an effective date has been made, the section 5103(a) notice has served its purpose, and its application is no longer required because the claim has been substantiated).  

Regardless, the RO's July 2008, November 2008, and March 2012 letters advised the Veteran of the elements of the notice requirements.  See Quartuccio, 16 Vet. App. at 187; see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  These letters also advised the Veteran of the type of information and evidence needed to establish an increased disability rating, as well an effective date for the award of benefits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Lastly, the November 2008 letter informed the Veteran about what type of evidence was necessary to support a claim for an increased disability evaluation.  Therefore, the Board finds that the RO "cured" any notice deficiency during the course of the appeal.  No further notice is needed as the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, including the opportunity to present pertinent evidence.  Accordingly, the RO satisfied the notice requirements with respect to the psychiatric issues on appeal. 

The duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's service and post-service treatment records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

In April 2009 and October 2013, the Veteran was afforded VA examinations to determine the severity of his service-connected PTSD.  Both VA examiners interviewed and thoroughly examined the Veteran, reviewed the medical evidence of record, reported their diagnostic findings, and provided sound rationale for all medical conclusions reached.  Both examiners also appropriately addressed the objective findings relevant to the Veteran's service-connected PTSD as well as the functional impact of his PTSD upon ordinary conditions of daily life and work.  The Board finds that both examinations are adequate for the purpose of evaluating the severity of his service-connected PTSD.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate). Moreover, the Veteran has neither advanced an argument that either of the VA examinations of record were deficient in any respect, nor that he was prejudiced by either of these examinations.  Id.   

Finally, there is no indication in the record that additional evidence relevant to the issues being addressed is available and not already part of the record.  See Pelegrini, 18 Vet. App. at 120.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, and the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

II.  Disability Evaluation

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2015).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

The Veteran's service-connected PTSD with depression is currently rated 30 percent disabling prior to October 9, 2013, and 50 percent disabling since October 9, 2013.  These staged disability ratings were assigned pursuant to the criteria of 38 C.F.R. § 4.130, Diagnostic Code 9411, which is included under the General Rating Formula for Rating Mental Disorders.  38 C.F.R. § 4.130 (2015).

According to the General Rating Formula for Rating Mental Disorders, a 30 percent rating is warranted for PTSD when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal, due to such symptoms as: depressed mood, anxiety, suspiciousness, weekly or less often panic attacks, chronic sleep impairment, and mild memory loss, such as forgetting names, directions, recent events.  Id. 

A 50 percent rating is warranted for PTSD when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory such as, retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted for PTSD where there is objective evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to suicidal ideation; obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation, neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  Id.  (emphasis added).
A maximum 100 percent rating is warranted for PTSD when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  Id. 

The symptoms listed in Diagnostic Code 9411 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Accordingly, the evidence considered in determining the level of impairment under Diagnostic Code 9411 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms associated with the Veteran's PTSD that affect the level of occupational and social impairment, including, if applicable, those identified in Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) or the Fifth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-5).

In evaluating the evidence, the Board also considers the various Global Assessment of Functioning (GAF) scores that clinicians have assigned.  The Board acknowledges that VA's regulations regarding rating psychiatric disorders was recently amended to replace references to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) with references to the Fifth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-5) and to update the nomenclature used to refer to certain psychiatric conditions.  See 79 Fed. Reg. 45093 (August 4, 2014).  Notably, the newly released DSM-5 dropped the use of GAF scores due to a perceived lack of reliability and poor clinical utility.  The Veterans Benefits Administration is now required to apply concepts and principles set forth in DSM-5.  However, the Secretary of VA has specifically indicated that DSM-IV is still to be applied by the Board for claims pending before it.  Id.  Therefore, the Board will evaluate the Veteran's psychiatric claims by applying the DSM-IV criteria and, if applicable, the DSM-5 criteria. 

The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See DSM-IV; Carpenter v. Brown, 8 Vet. App. 240 (1995).  A GAF score of 51-60 indicates moderate symptoms or moderate difficulty in social, occupational or school functioning.  Id.  A GAF score of 41-50 is assigned where there are "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  38 C.F.R. § 4.130. 

The Board will also be considering all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  See Carpenter, 8 Vet. App. at 242.  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, will be considered, but will not be determinative of the percentage VA disability rating to be assigned.  The percentage evaluation is to be based on all of the evidence that bears on occupational and social impairment.  Id.; see also 38 C.F.R. § 4.126 (2015); VAOPGCREC 10-95, 60 Fed. Reg. 43186 (1995).

A.  Prior to October 9, 2013

In April 2009, the Veteran was afforded a VA psychiatric examination.  During the examination, the Veteran reported that he was married prior to leaving for Vietnam and that he and his wife had been married for forty-three years.  He noted that he and his wife had two sons, ages 35 and 40 years old.  He indicated his sons lived close by and that he visited with them regularly.  He indicated that he had a "pretty good" relationship with his sons and that he talked to them on a monthly basis.  He described his marriage as "doing okay, we're doing fine."  He noted that his wife had breast cancer and that this brought them closer together.  He said that he was diagnosed with bladder cancer on February 17, 2009.  He said that his wife's cancer had been in remission for five years and that his was removed.  He stated that his cancer was "high grade" so they were continuing to monitor it.  He indicated that he didn't have many close friends.  He described himself as a "loner" who didn't talk to a lot of people.  He said that he didn't try to get close to people.  He indicated that he and his wife sometimes went to movies and dinners.  The Veteran denied having a history of suicide attempts or assaultiveness.  He indicated that his primary source of support was his wife and sons but that he was isolated otherwise.  He presented for the examination clean and casually dressed.  His face was flushed at times.  His speech was spontaneous, clear, coherent, and soft spoken.  His memory was normal.  He displayed a cooperative attitude.  His affect was constricted and mildly anxious.  He presented in a good mood.  His attention was intact; he was oriented to person, time, and place; his thought processes and content were unremarkable; he did not appear to be delusional; he appeared to understand the outcome of behavior; his intelligence was deemed average; and his insight was such that he understood that he has a problem. He reported that he had difficulty sleeping.  He denied having any hallucinations.  He did not demonstrate inappropriate behavior, obsessive or ritualistic behavior, panic attacks, homicidal thoughts, or suicidal thoughts.  His impulse control was good.  He did not have any episodes of violence.  He demonstrated the ability to maintain minimum personal hygiene.  He did not indicate that there were any problems with activities of daily living.

The April 2009 VA examiner performed a diagnostic evaluation of the Veteran and reported that the Veteran had recurrent distressing dreams of his in-service stressor event; he made an effort to avoid thoughts, feelings, or conversations associated with the trauma; he made an effort to avoid activities, places, or people that aroused recollections of the trauma; he demonstrated feelings of detachment or estrangement from others; and he had a restricted range of affect (e.g., unable to have loving feelings).  He also demonstrated difficulty falling or staying asleep, irritability or outbursts of anger, hypervigilance, and exaggerated startle response.  The examiner noted that the Veteran's symptoms caused clinically significant distress or impairment in social, occupational, or other important areas of functioning.  Regarding the frequency, severity, and duration of the Veteran's PTSD symptoms, the examiner observed the following:

[He] said it's hard for him to express how he feels, but he tries.  [He] [s]tated he doesn't have nightmares spontaneously anymore, instead they are triggered by reminders.  Within the last year, he said he has nightmares every 1-2 months.  He stated his nightmares are worse when the Iraq War escalates.  [The Veteran] noted he doesn't watch the news on Iraq or war movies.  He said he doesn't go to fireworks because the concussion triggers memories.  [The Veteran] stated certain smells (e.g., ether, burning, fuel, etc.) or sights also trigger[ed] memories.  He noted he tries to get away or avoid these reminders.  [The Veteran] said he tries not to think about it.  [He] [s]tated he has started to remember the good things and forget the bad things from Vietnam.  He reported an exaggerated startle when he hears loud noises or sounds.  He noted he gets aggravated or irritated easily, but is able to walk away.  He said he has a hard time developing friendships, tends to be a loner, doesn't want to get close to others and has a hard time trusting.  [He] [s]aid he doesn't want to lose people he cares about, doesn't want it to be his fault or have the responsibility to look after other people.  He said he tries to get emotionally close to his wife, but "it's a challenge."  [The Veteran] stated he's protective, especially at night.  He said he's up and checking the house if he hears any sounds.  He said he likes to see what is going on around him.  [He] [s]tated he avoids conversations/discussions about Vietnam.

The April 2009 VA examiner noted that the Veteran's symptoms manifested on a weekly to monthly basis.  The examiner noted that the Veteran worked at the post office for 37 years and was currently employed full-time.  He indicated that he did not want people to have to depend on him and that he tended to keep to himself.
Based on a review of the claims file and the interview with the Veteran, the April 2009 VA examiner found that the Veteran met the criteria for a DSM-IV diagnosis of PTSD.  The examiner assigned a GAF score of 54 and noted that the Veteran's PTSD symptoms caused moderate to severe impairment in his social functioning and minimal impairment in his work functioning.  Regarding the Veteran's social functioning, the examiner concluded that the Veteran has not sustained friendships since his military service.  Regarding the ability to work and perform occupational tasks, the examiner described the Veteran's PTSD symptoms as transient or mild and opined that these symptoms resulted in an occasional decrease in work efficiency and a decrease in the ability to perform occupational tasks during periods of significant stress.  In support of these opinions, the examiner observed that the Veteran had maintained employment at the post office for 37 years without difficulties, aside from a tendency to be quiet and minimize his social interactions.  The examiner also indicated that the Veteran had a solid marital relationship but that he did not maintain friendships or interpersonal relationships outside his family.  Lastly, the examiner found that the Veteran's PTSD symptoms did not result in reduced reliability and productivity.

After a longitudinal review of the entire record, the Board concludes that the Veteran's service-connected PTSD with depression most nearly approximates the criteria contemplated by the 30 percent rating prior to October 9, 2013.  38 C.F.R. § 4.7 (2015).  Prior to October 9, 2013, the Veteran's PTSD was manifested by difficulty falling or staying asleep, irritability or outbursts of anger, hypervigilance, exaggerated startle response.  When the Veteran was evaluated in April 2009, the VA examiner assigned a GAF score of 54 indicating that the Veteran had moderate symptoms or moderate difficulty in social, occupational or school functioning.  The April 2009 VA examiner specifically found that the Veteran's PTSD symptoms caused moderate to severe impairment in his social functioning and minimal impairment in his work functioning.  Regarding the Veteran's social functioning, the examiner concluded that the Veteran has not sustained friendships since his military service.  Regarding the ability to work and perform occupational tasks, the examiner described the Veteran's PTSD symptoms as transient or mild and opined that these symptoms resulted in an occasional decrease in work efficiency and a decrease in the ability to perform occupational tasks during periods of significant stress.  Nevertheless, the April 2009 VA examiner also found that the Veteran was clean and casually dressed; his speech was spontaneous, clear, coherent, and soft spoken; his memory was normal; he displayed a cooperative attitude; he presented in a good mood; his attention was intact; he was oriented to person, time, and place; his impulse control was good; his thought processes and content were unremarkable; he did not appear to be delusional; he demonstrated the ability to maintain minimum personal hygiene; he appeared to understand the outcome of behavior; his intelligence was deemed average; and his insight was such that he understood that he has a problem.  Further, the examiner noted that the Veteran denied having any hallucinations; he did not demonstrate inappropriate behavior, obsessive, or ritualistic behavior; he denied having panic attacks, he did not have any episodes of violence, and he denied homicidal/suicidal ideation.  Significantly, the examiner determined that the Veteran's PTSD symptoms did not result in reduced reliability and productivity.  Based on the forgoing, the Board finds that the 30 percent disability rating provides the criteria that best describe the level of social and occupational impairment observed by the April 2009 VA examiner during the appeal period prior to October 9, 2013.    

Conversely, the Board also concludes that a disability evaluation in excess of 30 percent is not warranted for the Veteran's service-connected PTSD, prior to October 9, 2013.  38 C.F.R. § 4.130, Diagnostic Code 9411; Carpenter, 8 Vet. App. at 242.  The criteria for the increased rating of 50 percent require "occupational and social impairment with reduced reliability and productivity."  38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411.  The April 2009 VA examiner found no evidence of flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory such as, retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Although the Veteran demonstrated some level of social and occupational impairment, as evidenced by the symptoms that were reported during this portion of the appeal period, this impairment was acknowledged in the 30 percent disability rating assigned.  

While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected PTSD, the evidence shows no distinct period of time, prior to October 9, 2013, during which the Veteran's service-connected PTSD with depression varied to such an extent that a rating lesser or greater than 50 percent would be warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 
B.  Since October 9, 2013

The Veteran underwent another VA psychiatric examination in October 2013.  The VA examiner reported that the Veteran was last seen for psychiatric evaluation in April 2009 and that his family/living situation has not changed since that time.  The Veteran stated that he still lived with his wife.  He noted that he had two adult sons and four grandchildren.  He indicated that his sons lived close by and that he saw them but not as often as he used to because "they're busy a lot now."  He stated that he saw and talked to his brother every once in a while.  He noted that he had been retired for the past four years and that he watches TV, works in the yard, and participates in the hobby of making bird houses.  He claimed that he retired in 2009 after having bladder cancer and having his prostate removed.  He reported that he drank occasionally.  He indicated that his cancer was currently in remission but that he developed a hernia and had to wear a colotomy bag.  Regarding his overall functioning, the Veteran reported, "I feel like since I retired I have more time on my hands and I think about things more now from my time in Vietnam."  He described his typical mood as follows: "I'm OK, I guess, I don't know.  I'm fine when I'm alone but I don't much like being around a lot of people.  I get along fine with my wife but we spend so much time together now that I'm retired so we can get a little on each other's nerves sometimes."  Regarding his interests, the Veteran explained, "I don't do a lot of things, since I retired I can have a hard time coming up with things to do."  

During the examination, the Veteran did not demonstrate any psychomotor slowing or agitation.  He indicated that his appetite was "fine."  He complained that he had difficulty sleeping and that dealing with pain in his leg where he was wounded during his military service often sapped his energy.  He indicated that it was harder for him to concentrate and that he was often anxious and worried about his family members.  He denied suicidal and homicidal ideation.  He reported that he and his wife had been having trouble getting along since he retired.  He said, "I find myself just walking away instead of arguing with her."  Regarding his current PTSD symptoms, the Veteran asserted, "I try to avoid large crowds.  I don't like to go to fireworks; anything like that that's loud and a lot of lights I don't like."  He noted he has avoided maintaining contact with other Veterans that he served with in Vietnam.  He further commented, "I can have memories; it can be a noise or a smell that I'll remember; it happens a lot at night; it may happen a few times a week; it's more often now than it used to be; since I'm retired maybe it's more."  Lastly, he reported, "I like to sit so I can face the door when I'm out in public, and I don't like to run over anything in the road.  I will swerve to avoid anything like that."

The examiner observed that the Veteran's appearance, psychomotor skills, speech, and thought process were within normal limits; he was well-groomed; his eye contact was good; his attitude was cooperative; his affect was flat; his mood was euthymic; his thought content was normal.  He denied having any delusions or hallucinations.  His attention and concentration were normal.  He was oriented to persons, places, and times.  His abstract thinking and memory were normal; he did not demonstrate impulsivity or inappropriate behavior; he also demonstrated fair insight and judgment.  

Based on a review of the claims file and a thorough diagnostic evaluation of the Veteran, the VA examiner opined that the Veteran's PTSD manifested primarily as depressed mood, anxiety, chronic sleep impairment, and flattened affect.  The examiner noted that these symptoms were consistent with a DSM-IV diagnosis of PTSD because the Veteran demonstrated ongoing problems with avoidance, reexperiencing, and hyperarousal.  A GAF score of 50 was assigned and the examiner indicated that the Veteran's PTSD symptomatology resulted in occupational and social impairment with reduced reliability and productivity.  In support of this opinion, the examiner observed the following:

He reports that since his previous . . . exam[ination], he has retired from his job and has not been able to fill the void this has created in his life.  As a result, he appears to have become more symptomatic and reports increased time ruminating about his time in Vietnam.  He notes a heightened sense of guilt around the fact that he made it home (although wounded) and some of his friends did not.  He noted today that he has difficulty sleeping and, while this is due to a number of different factors including health problems a decreased activity, he is especially prone to ruminating about Vietnam during these periods.  He has not participated in treatment and this undoubtedly contributes to his persistent PTSD symptoms.  

Given these considerations, the examiner concluded that it was "at least as likely as not" that the Veteran continued to meet full DSM-IV criteria for PTSD, and that the Veteran's PTSD symptoms appeared to have worsened overall since his initial PTSD examination in 2009.   The examiner explained that, since his retirement in 2009, the Veteran had become more symptomatic and his overall functioning had declined.

After a longitudinal review of the entire record, the Board concludes that the Veteran's service-connected PTSD most nearly approximates the criteria contemplated by the 50 percent rating since October 9, 2013.  38 C.F.R. § 4.7 (2015).  Since October 9, 2013, the Veteran's PTSD has been manifested by depressed mood, anxiety, chronic sleep impairment, and flattened affect.  The October 2013 VA examiner assigned a GAF score of 50 which was indicative of serious symptoms or any serious impairment in social, occupational, or school functioning.  Furthermore, the examiner found that the Veteran's symptoms were consistent with ongoing problems of avoidance, reexperiencing and hyperarousal and the examiner concluded that it was "at least as likely as not" that the Veteran continued to meet full DSM-IV criteria for PTSD, and that the Veteran's PTSD symptoms appeared to have worsened overall since his initial PTSD examination in 2009.  The examiner noted that the Veteran had retired in 2009, that he had become more symptomatic since he retired, and that his overall functioning had declined.  Nevertheless, the examiner found that the Veteran was nicely groomed; his appearance, psychomotor skills, speech, and thought process were within normal limits; his eye contact was good; his attitude was cooperative; his affect was flat; his mood was euthymic; his thought content was normal.  He denied having any delusions or hallucinations.  His attention and concentration were normal.  He was oriented to persons, places, and times.  His abstract thinking and memory were normal; he did not demonstrate impulsivity or inappropriate behavior; he also demonstrated fair insight and judgment.  Based on the forgoing, the Board finds that the 50 percent disability rating provides the criteria that best describe the level of social and occupational impairment found by the October 2013 VA examiner during the appeal period since October 9, 2013.  

Conversely, the Board also concludes that a disability evaluation in excess of 50 percent is not warranted for the Veteran's service-connected PTSD, since October 9, 2013.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  The evidence does not reflect that the Veteran's service-connected PTSD has been manifested by symptoms of such severity to warrant a disability rating in excess of 50 percent at any time since October 9, 2013.  The criteria for the increased rating of 70 percent requires occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to suicidal ideation; obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation, neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (emphasis added).    The October 2013 VA examiner did not find any evidence of these symptoms on examination.  As such, the evidence of record does not reflect that the Veteran had symptoms resulting in occupational and social impairment with deficiencies in most areas during the appeal period since October 9, 2013.  Although the Veteran demonstrated a higher level of social and occupational impairment, as evidenced by the symptoms that were reported during this portion of the appeal period, this impairment was acknowledged in the 50 percent disability rating assigned.  

While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected PTSD, the evidence shows no distinct period of time, since October 9, 2013, during which the Veteran's service-connected PTSD varied to such an extent that a rating lesser or greater than 50 percent would be warranted.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). 


C.  Other Considerations

The Board has considered whether the previously assigned schedular evaluations are inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular evaluation where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2015).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Id. at 116.

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the already assigned rating inadequate.  The Veteran's service-connected PTSD is evaluated as a mental disorder pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  Id.  Prior to October 9, 2013, the Veteran's service-connected PTSD, at its worst, was manifested by difficulty falling or staying asleep, irritability or outbursts of anger, hypervigilance, and exaggerated startle response.  These symptoms resulted in moderate to severe impairment in social functioning (the inability to sustain friendships or interpersonal relationships outside of the family) and minimal impairment in work functioning (maintaining 37 years of employment without difficulties other than the tendency to be quiet and minimize social interactions).  These symptoms did not result in reduced reliability and productivity.  Since October 9, 2013, the Veteran's service-connected PTSD, at its worst, has been manifested by depressed mood, anxiety, chronic sleep impairment, and flattened affect.  These symptoms primarily resulted in occupational and social impairment with reduced reliability and productivity.

When comparing the disability picture of the Veteran's PTSD with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's symptoms are more than adequately contemplated by the 30 percent disability rating prior to October 9, 2013, and the 50 percent disability rating thereafter.  Ratings in excess of those currently assigned are provided for certain manifestations of the service-connected PTSD, but the medical evidence of record does not demonstrate that such manifestations were present in this case.  The criteria for the assigned 30 percent disability rating reasonably describe the Veteran's disability level and symptomatology prior to October 9, 2013, and the criteria for the assigned 50 percent disability rating reasonably describe the Veteran's disability level and symptomatology since October 9, 2013.  Therefore, the currently assigned schedular evaluations are adequate and no referral is required.

With regard to these issues, the Board has considered the doctrine of reasonable doubt.  However, based on all the evidence of record, to include all classifications by the examiners of the level of psychiatric impairment both prior to and since October 9, 2013, the preponderance of the evidence of record does not show occupational and social impairment that meets the criteria for ratings in excess of those previously assigned.  Accordingly, the doctrine of reasonable doubt is not for application, and therefore, ratings in excess of 30 percent prior to October 9, 2013, and in excess of 50 percent since October 9, 2013, for the Veteran's service-connected PTSD, are not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).


ORDER

An initial evaluation in excess of 30 percent for PTSD, prior to October 9, 2013, is denied.

An evaluation in excess of 50 percent for PTSD, since October 9, 2013, is denied.
REMAND

The Veteran is seeking increased disability ratings for his service-connected SFW residuals affecting both his right leg and his left vastus lateralis, muscle group XIV.  A review of the record reveals that VA has a further duty to assist the Veteran in developing evidence pertinent to these claims on appeal.  

In November 2002, the Veteran filed a claim seeking a compensable evaluation for his service-connected residuals of a SFW to the right leg and left thigh.  In a March 2003 rating decision, the RO continued the previously assigned 0 percent (noncompensable) disability rating for those service-connected residuals.  This determination was made based on the criteria of Diagnostic Code 7805, in effect prior to and as of August 30, 2002, which provided for rating scars based upon limitation of motion of the affected body part.  See 38 C.F.R. § 4.118 (2003).  

In June 2008, the Veteran filed another increased rating claim for his service-connected residuals of a SFW to the right leg and left thigh.  In its March 2009 rating decision, the RO granted separate 10 percent disability ratings for these service-connected SFW residuals.  This determination was based on the revised criteria of Diagnostic Code 7805, in effect since October 2008, which provided that disabling effects of scars not addressed in other diagnostic codes pertaining to scarring (Diagnostic Codes 7801, 7802, and 7804) are to be evaluated under an appropriate diagnostic code.  Specifically, the RO assigned a 10 percent rating for the Veteran's service-connected right leg SFW residuals under the criteria of Diagnostic Codes 7805-5260, with the latter code used to evaluate injuries resulting in painful and limited motion of the knee/leg.  See 38 C.F.R. §§ 4.118, Diagnostic Code 7805; 4.71a, Diagnostic Code 5260 (2009).  Likewise, the RO assigned a 10 percent rating for the Veteran's service-connected left vastus lateralis SFW residuals under the criteria of Diagnostic Codes 7805-5314, with the latter code used to evaluate injuries to Muscle Group XIV of the hip (pelvic girdle and thigh).  See 38 C.F.R. §§ 4.118, Diagnostic Code 7805; 4.73, Diagnostic Code 5314 (2009).

In October 2013, the Veteran was afforded a VA leg examination and a VA muscle injuries examination.  The VA examiner noted the Veteran's report that his right leg scar was well-healed and that he had no complaints of right leg pain.  However, the examiner did not measure the Veteran's initial range of motion and she did not determine whether there was functional or additional limitation in range of motion.  In particular, the examiner did not measure the limitation of flexion of the Veteran's right leg, which provides the basis for evaluation under the criteria of Diagnostic Code 5260.  Similarly, the examiner noted that the Veteran had a minimal scar associated with his left hip muscle injury.  The examiner classified that scar as a linear, hypo-pigmented scar of the left lateral thigh, 18.5 centimeters by 0.4 centimeters.  She also indicated that the Veteran's left hip residuals included an injury to Muscle Group XIV (pelvic girdle and thigh, including the anterior thigh muscles: sartorius, rectus femoris, and quadriceps).  However, she did not provide or discuss any findings that would allow VA to properly evaluate the Veteran's left hip SFW residuals under Diagnostic Code 5314. 

In October 2014, the Veteran submitted a statement indicating that it was hard for him to walk erect with the pain in his hips and legs, as well as the severe pain in his right calf.  

In April 2016, the Veteran, through his representative, submitted a brief in support of his SFW claims on appeal.  In particular, the Veteran argued that the October 2013 VA examiner did not acknowledge his reported flare-ups that were productive of decreased movement "with pain and stiffness that causes pain and weakness, warranting a rating in excess of 10 percent."

As previously discussed, the October 2013 VA examiner found that the Veteran did not have any flare-ups and no complaints of pain.  However, the Veteran's October 2014 and April 2016 statements suggest otherwise and are indicative of a possible increase in the severity of his service-connected SFW residuals.  Therefore, based on the assertions of the Veteran and his representative, and given the passage of time since he was last examined in October 2013, the Board finds it necessary to provide the Veteran with another VA examination to ascertain the current severity of the Veteran's right leg and left hip SFW residuals and to ensure that the appropriate diagnostic findings are made so that VA can properly rate these disabilities.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that the Veteran was entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).

Accordingly, the case is remanded for the following actions:

1.  The RO must schedule the Veteran for an appropriate examination in order to determine the current severity of his service-connected right leg and left hip SFW residuals.  The claims folder should be made available to the examiner in conjunction with the examination.  The examiner should indicate in his/her report that the claims file was reviewed.  All tests and studies deemed necessary by the examiner should be performed. 

The examiner must report all symptomatology associated with the Veteran's right leg and left hip disabilities, including loss of range of motion during flare-ups.  The examination must:

(a)  Describe in detail any limitation of motion of the right knee and left hip.  If pain on motion is observed, the examiner must indicate the point at which pain begins. 

In addition, the examiner must indicate whether, and to what extent, the Veteran likely experiences functional loss or any additional loss of range of motion due to pain or any of the other symptoms noted above during flare-ups and/or with repeated use.  The examiner must also describe any weakness, excess fatigability, and/or incoordination of the right knee and left hip.

(b)  Indicate if there is objective evidence of recurrent subluxation or instability of the right knee. If so, indicate whether such findings are slight, moderate, or severe with supporting rationale for such designation. 

(c)  Indicate whether the Veteran's service-connected right knee and left hip disabilities are manifested by any muscular impairment.  If so, identify the muscle group(s) involved and describe in detail the degree of any such impairment (i.e., whether the disability is slight, moderate, moderately severe, or severe in severity).

(d)  Finally, the examiner must specifically consider the Veteran's statements with respect to the severity of his right knee and let hip disabilities. 

A complete rationale for any opinion expressed shall be provided.  The report of the examination must be associated with the Veteran's VA claims folder. 
 
2.  The RO must undertake any other development it determines to be warranted.  Then, the RO must readjudicate the claims of entitlement to an evaluation in excess of 10 percent for residuals of a shell fragment wound to the right leg and entitlement to an evaluation in excess of 10 percent for residuals of a shell fragment wound to the left vastus lateralis, muscle group XIV, specifically taking into account Diagnostic Codes 5260 and 5314.

If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


